Citation Nr: 1426301	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung condition, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from March 1960 to February 1963, and in the Navy from June 1964 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was previously before the Board in November 2013, when it was remanded for additional development. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The most competent and persuasive medical evidence weighs against a finding that the Veteran's currently diagnosed lung condition is related to any in-service asbestos exposure or any other incident of his military service.


CONCLUSION OF LAW

The criteria for service connection for a lung condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a September 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  The Board remanded the claim for further development in November 2013 and is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded VA examinations in December 2010 and January 2014 to assess the nature and etiology of his lung condition.  Taken together, the VA examinations were adequate, as the examiners conducted complete examinations, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  The January 2014 VA examiner, in particular, offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Board notes there are no laws or regulations which specifically address service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1 MR, and opinions of the Court and General Counsel  provide guidance in adjudicating these claims.  In 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1 MR, part IV, Subpart ii, Chapter 2, Section C (December 13, 2005).  In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b). 

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).

The Veteran contends that he incurred a lung disability as a result of exposure to asbestos during active service.  A review of the Veteran's service treatment records reflects no in-service complaints, treatment, or diagnoses of a lung disability.  However, his personnel records reflect that he worked as an auto mechanic and armor crewman during a portion of his service in the Army, and an aviation boatswain's mate during his service in the Navy.  The RO has noted that the Veteran's occupation during his naval service is associated with a probability of exposure to asbestos.  In light of the Veteran's in-service MOS, the Board concludes the Veteran most probably was exposed to asbestos during his military service; in-service asbestos exposure is conceded.  Thus, the presence of an in-service injury is demonstrated.

The record also establishes the presence of a current disability.  In December 2010, the Veteran underwent a VA examination where he was diagnosed with mild obstructive airways disease.  He was afforded a second VA examination in January 2014.  The VA examiner reviewed the Veteran's record and noted that the December 2010 examination indicated a diagnosis of chronic obstructive pulmonary disease (COPD) based on the Veteran's clinical history and pulmonary function testing.

The Board must now determine whether the Veteran's currently diagnosed lung condition is etiologically related to his active military service.  As discussed in detail below, the Board finds that the competent medical evidence of record weighs against the presence of any such link.
 
Service treatment records are silent for any evidence showing complaints, treatment or diagnoses related to any lung or respiratory disability.  The Veteran's respiratory system was found to be normal upon his March 1960 entrance examination for the Army.  The Veteran has consistently denied in his various Reports of Medical History of ever having asthma, shortness of breath, pain or pressure in his chest, or chronic cough.  The Veteran's December 1962 separation examination from the Army and November 1966 separation examination from the Navy each noted normal clinical findings of his lungs and chest. 

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, VA treatment records do not indicate any treatment or diagnosis for a lung or respiratory condition and the Veteran has denied receiving any treatment for his lung condition.

In December 2010, the Veteran underwent a VA examination for his lung condition.  He reported being diagnosed with "shortness of breath" and that the condition has existed since 1995.  Due to his respiratory condition, the Veteran reported losing 22 pounds over the past six months and shortness of breath after walking one city block.  He also denied receiving any treatment for his condition.

X-rays of the Veteran's chest revealed mild bibasilar atelectasis, but otherwise showed an unremarkable radiographic exam of the chest.  The examiner diagnosed the Veteran with moderate obstructive airways disease and opined that the Veteran's shortness of breath was not due to or related to in-service exposure to asbestos because exposure to asbestos causes restrictive airway disease, not obstructive airways disease.

The Veteran noted in his October 2011 Notice of Disagreement that he had surgery on his right lung since the last rating decision.  He submitted private medical records reflecting hospitalization during the period between June 16, 2011 and June 27, 2011.  The Veteran was diagnosed upon discharge with several respiratory conditions.  The submitted private treatment records include numerous chest x-rays, but do not detail the precise etiology of the diagnosed respiratory conditions, nor do they discuss any relationship between the Veteran's conditions and exposure to asbestos during his  military service.

Given the additional respiratory diagnoses reported after the December 2010 VA examination, the Board remanded the claim for another opinion.  In January 2014, the Veteran was afforded a second VA examination where he was diagnosed with COPD.  The examiner noted that the Veteran reported having symptoms of shortness of breath for the last five to six years that have gradually worsened.  She also noted the Veteran's June 2011 hospitalization for an attack of lobar pneumonia that led to empyema, for which surgical decortication was performed.  The examiner noted that the Veteran could only walk one-half mile due to shortness of breath.  

The VA examiner opined that the Veteran's current lung disability, including pleural effusion, was less likely than not a result of his in-service asbestos exposure (which the examiner noted was conceded), or was otherwise related to his active service.  The examiner noted that x-rays did not indicate pleural plaques or other findings suggestive of asbestos exposure.  The examiner noted that the Veteran's COPD was not due to asbestos but "to some other factors as asbestos causes restrictive lung disease and not obstructive disorder."  The findings of consolidation noted on June 2011 x-rays were related to lobar pneumonia and not due to asbestos exposure.  Further, a biopsy of pleural peel did not show any findings suggestive of pleural plaque, mesothelioma or any other finding suggestive of asbestos exposure.

The Board finds the January 2014 VA examiner's opinion is afforded significant probative value.  The opinion was rendered following a complete review of the Veteran's claims file and included well-reasoned rationale supporting the examiner's conclusion.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's lung condition.

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's lung condition.  The evidence does not support a finding that his current respiratory disorder is related to any incident of service, including his claims of asbestos exposure.  The preponderance of the evidence weighs against a finding that the Veteran's lung condition arose during active service.  

The Board acknowledges the Veteran's belief that his current lung disability is related to asbestos exposure during his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

In sum, the weight of the competent evidence of record is against a nexus between the Veteran's current lung condition and his active duty service, including his claims of in-service exposure to asbestos.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lung condition is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


